DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  22 October 2020 has been entered.
Response to Amendment
Applicant’s amendment to claim 20 in the response filed on 22 October 2020 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 21 recites “the predetermined operation cycle is when ultrasonic energy is not being .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 20-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2008/0114372 to Craig Edwards et al. (Edwards) in view of U.S. Patent Application Publication 2005/0054971 to Mark E. Steen et al. (Steen).
Regarding claim 20, Edwards teaches a method for applying aspiration to a phacoemulsification device (Abstract; para. 23 describes a device for “phacoemulsification of the natural lens in the eye E”), comprising:
applying a first aspiration rate from a first pump (41; U.S. Patent Application Publication 2003/0108429, incorporated by reference [see Edwards para. 4] describes in para. 10 the moderate flow of a peristaltic pump) to an aspiration port of a 
applying a second aspiration rate from a second pump (venturi pump 51; para. 33 describes switching from peristaltic to venturi based on the measurements of a pressure sensing device; U.S. Patent Application Publication 2003/0108429, incorporated by reference [see Edwards para. 4] describes in para. 10 the high flow generated by venturi pumps) to the aspiration port (para. 33 describes selecting the source of aspiration for the handpiece 22; para. 22 describes handpiece 22 as having aspiration fluid drawn through a lumen, i.e. port, of the probe tip) … to draw particles toward the aspiration port (para. 26 describes the peristaltic pump 41 being used to draw, i.e. aspirate, particles; para. 33 describes the venturi pump 51 being used to draw, i.e. aspirate, particles), wherein the second aspiration rate is higher than the first aspiration rate (para. 33 describes switching from a peristaltic pump to a venturi based pump; U.S. Patent Application Publication 2003/0108429, incorporated by reference [see Edwards para. 4] describes in para. 10 the high flow generated by venturi pumps in contrast to the moderate, i.e. lower aspiration, generated by peristaltic pumps).
Edwards does not teach periodically applying ultrasonic energy to the phacoemulsification device according to a predetermined duty cycle when the first aspiration rate from the first pump is applied, and automatically applying the second aspiration rate … according to a predetermined operation cycle, wherein … the ultrasonic energy is disabled when the second aspiration rate from the second pump is applied.



Regarding claims 22 and 23, Edwards, as modified by Steen, teaches the method of claim 20, and where Edwards further teaches:
Claim 22: the first pump comprises a peristaltic pump (41) and the second pump comprises a venturi pump (51);
Claim 23: a transitional aspiration rate between the first aspiration rate and the second aspiration rate is constantly increasing (para. 33 describes switching from the first aspiration rate to second aspiration rate, which applies a constantly increasing transitional aspiration rate as the second aspiration rate gradually propagates through the aspiration line 38).

Regarding claim 21, Edwards, as modified by Steen, teaches the method of claim 20, where Steen further teaches the predetermined operation cycle is when ultrasonic 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further included Steen’s predetermined operation cycle is when ultrasonic energy is not being applied in the method of Edwards, as modified by Steen, to assist in acquiring and fixing tissue on the handpiece tip (par. 71) as taught by Steen.
Claims 24-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edwards, as modified by Steen, as applied to claim 20 above, and further in view of U.S. Patent 7,785,316 to Michael J. Claus et al. (Claus).
Regarding clams 24-27, Edwards, as modified by Steen, teaches the method of claim 20, but does not teach:
Claim 24: additionally comprising detecting that the aspiration port is insufficiently occluded, and wherein the ultrasonic energy is not periodically applied according to the predetermined duty cycle when the aspiration port is insufficiently occluded;

Claus teaches:
Claim 24: additionally comprising detecting that the aspiration port is insufficiently occluded (col. 9, lines 50-54 describes if the duration meets or exceeds tT controlling the system parameter 420), and wherein the ultrasonic energy is not periodically applied according to the predetermined duty cycle when the aspiration port is insufficiently occluded (col. 3, lines 18-25 describes the application of "power applied to the handpiece" is controlled based on the duration of the occlusion; col. 9, line 62-col. 10, line 2 describes the controlled system parameter 420 being the phaco power applied to the handpiece, all of which indicate that i.e. if the duration is not longer than predetermined tT then the phaco power will not be applied);
Claim 25: detecting that the aspiration port is insufficiently occluded comprises detecting a flow-rate increase at the phacoemulsification device for a predetermined amount of time (col. 9, lines 50-54 describes controlling the system parameter 420 based on the duration of the occlusion if the occlusion attains or exceeds predetermined value tT).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included Claus’ additional steps of detecting that the aspiration port is insufficiently occluded, wherein the ultrasonic energy is not periodically applied according to the duty cycle when the aspiration port is insufficiently occluded, where detecting that the aspiration port is insufficiently occluded comprises detecting a flow-rate increase at the device for a predetermined amount of time in the method of Edwards, as 

Regarding claims 26 and 27, Edwards, as modified by Steen, teaches the method of claim 20, but does not teach:
Claim 26: additionally comprising detecting that the aspiration port is insufficiently occluded, and wherein the ultrasonic energy is periodically applied according to the predetermined duty cycle when the aspiration port is insufficiently occluded;
Claim 27: detecting that the aspiration port is insufficiently occluded comprises detecting a flow-rate increase at the phacoemulsification device for a predetermined amount of time.
Claus teaches:
Claim 26: additionally comprising detecting that the aspiration port is insufficiently occluded (Claus col. 9, lines 50-54 describes if the duration meets or exceeds tT controlling the system parameter 420), and wherein the ultrasonic energy is periodically applied according to the predetermined duty cycle (col. 9, line 62-col. 10, line 2 describes the phaco power being controlled when the duration of occlusion meets or exceeds tT according to a predetermined algorithm, i.e. a predetermined duty cycle) cycle when the aspiration port is insufficiently occluded;
Claim 27: detecting that the aspiration port is insufficiently occluded comprises detecting a flow-rate increase at the phacoemulsification device for a predetermined T).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included the additional steps of detecting that the aspiration port is insufficiently occluded, wherein the ultrasonic energy is periodically applied according to the predetermined duty cycle or the predetermined operation cycle when the aspiration port is insufficiently occluded, and detecting that the aspiration port is insufficiently occluded comprises detecting a flow-rate increase at the device for a predetermined amount of time in the method of Edwards, as modified by Steen to allow surgeons to more effectively use the full range of aspiration rates, vacuum pressures and flow rates available on typical surgical devices without fear of dangerous fluidic surges (col. 11, lines 39-52) as taught by Claus.
Response to Arguments
Applicant's arguments filed 22 October 2020 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant merely states that “Edwards nor Steen, alone or in any combination, teach or suggest “wherein…the ultrasonic energy is disabled when the second aspiration rate from the second pump is applied” with no further explanation.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY ROSS WILSON whose telephone number is (571)270-5899.  The examiner can normally be reached on Monday-Friday 8 am- 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LRW/Examiner, Art Unit 3783       

/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783            
03/15/2021